EXHIBIT 10.9





[date]                    , 20  





    






[name]                                





[address]                            





                                           





    






Dear                         :





On behalf of SurModics, it is a pleasure to offer you the full-time position of
                          responsible for the activities of
                          SurModics.





Listed below are the terms of our offer:



Start Date:
              
A mutually agreeable start date to be determined upon acceptance of this offer.
Division/Department:
              
                                             
Title:
              
                                             
Supervisor or Manager:
              
                                             
Compensation:
              
$             per month, paid semi-monthly on the 15th and last day of the
month. In addition, you will be eligible to participate in our           
Incentive Compensation program. We will guarantee a first year deferred payment
or bonus equal to       % of salary.
 
                             
Stock Sign-on Bonus:
              
You will receive          shares of SurModics restricted stock.
 
                             
Cash Sign-on Bonus:
              
You will receive a one-time $              sign-on bonus, less applicable taxes,
to be paid within the first        days of the start of your employment. If your
employment terminates voluntarily within        years of your start date, you
will be expected to repay       % of the sign-on bonus.
 
                             
Stock Options:
              
Subject to SurModics Board of Directors approval and our Stock Plan, you will be
granted a stock option for the purchase of          shares of SurModics’ stock
having SurModics’ standard vesting schedule of 20% each year for 5 years. As a
corporate officer of SurModics, you are required to report any stock
transactions to the U.S. Securities and Exchange Commission according to
SurModics policy and applicable law.
 
                             
Restricted Stock:
              
Subject to SurModics Board of Directors approval and our Stock Plan, you will be
granted          shares of restricted stock wherein the restrictions lapse on
20% of the each year for 5 years.

--------------------------------------------------------------------------------


Performance Share Plan:
              
Subject to SurModics Board of Directors approval and our Stock Plan, while an
employee in good standing at SurModics, you will be entitled to receive at total
of at least          shares of SurModics stock payable to you in amounts and
upon successful completion of milestones as agreed following commencement of
your employment with SurModics. A minimum total of          shares per year will
be based upon annual performance versus annual objectives, with the balance of
shares being weighted towards the achievement of the commercialization of
products.
 
                             
Severance:
              
Should SurModics terminate your employment without cause at any time, you will
be entitled to    months of base salary. Any such severance payment shall be
your exclusive remedy for any such termination by SurModics.
 
                             
Board Memberships:
              
You will be permitted to remain on the Board of Directors of                ,
should you choose, absent a conflict and so long as the time commitment required
is reasonable based upon your obligations as an employee of SurModics. Any other
corporate Boards you may wish to join will be subject to prior approval of
SurModics, which approval will not be unreasonably withheld.
 
                             
Relocation:
              
SurModics will provide up to a maximum of $              for your relocation
expenses. The relocation allowance covers moving costs, expenses incurred in
selling your home and the purchase of a new home, travel expenses, gross-up of
taxes and miscellaneous costs associated with relocation. The relocation
reimbursement will be made at a time mutually agreeable to you and the Company.
If, for any reason, your relocation expenses exceed the maximum allowance, we
will authorize additional reimbursements on a case-by-case basis.
 
                             
Status:
              
Exempt
 
                             
Benefits:
              
You will be eligible for all benefits presently provided by SurModics, in
accordance with eligibility and Company policy. Company policy is subject to
change at the discretion of management, and as such there could be changes in
the benefit policies at some future date. A list of employee benefit costs is
enclosed.

 




In addition, you will be eligible for        hours of Personal Time Off (PTO)
per year. You will also receive        paid holidays and will be eligible to
participate in our 401(K) savings plan, including employer matching program,
beginning with the first calendar quarter following employment. You will also be
eligible to join our Employee Stock Purchase Plan (ESPP) on             . This
is a voluntary plan that allows you to purchase SurModics stock at a discounted
price. All benefits are subject to change at the discretion of SurModics.





Employment at SurModics is contingent upon the signing of the following two
documents on or before your first day of employment:



1.  
  Invention and Non-Disclosure Agreement


2.  
  Employment Eligibility Verification (I-9)




SurModics is an Equal Opportunity Employer. Your employment with SurModics is
“at will”, which means that either you or the Company can terminate the
employment relationship at any time for any reason without notice. Additionally,
you will be required to adhere to all company policies, practices and
procedures. This employment



--------------------------------------------------------------------------------





offer will be governed an controlled by the laws of the State of Minnesota,
which shall also have exclusive jurisdiction.





Please indicate your acceptance of this offer by signing the enclosed copy and
returning it as soon as possible. If you have any questions, please contact me.





Sincerely,





____________________________________________





ACKNOWLEDGED AND AGREED: ________________





DATE: ______________________________________



--------------------------------------------------------------------------------
